United States Securities and Exchange Commission Washington, D.C.20549 FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File No: 333-13679 MIT HOLDING, INC. (Exact name of registrant as specified in its charter) DELAWARE 20-5068091 (State or other jurisdiction of I.R.S. Employer ID No) incorporation or organization) 37 West Fairmont Ave., Suite 202, Savannah, GA 31406 (Address of principal executive office)(Zip Code) Registrant's telephone number: (912) 925-1905 N/A Former name, former address and former fiscal year, (if changed since last report) Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.Yes oNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files.)Yes o No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of "large accelerated filer", "accelerated filer" and "smaller reporting company" in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).Yes o Noþ The number of shares of common stock, no par value per share, outstanding as ofAugust 17, 2011 was 88,260,811 MIT HOLDING, INC. FORM 10-Q QUARTERLY PERIOD ENDED JUNE 30, 2010 INDEX TABLE OF CONTENTS Page PART I – FINANCIAL INFORMATION Item 1: Financial Statements F-1 Item 2: Management’s Discussion and Analysis of Financial Condition and Results of Operations 1 Item 3: Quantitative and Qualitative Disclosures About Market Risk 6 Item 4T: Controls and Procedures 6 PART II – OTHER INFORMATION Item 1: Legal Proceedings 7 Item 1A: Risk Factors 7 Item 2: Unregistered Sales of Equity Securities and Use of Proceeds 7 Item 3: Defaults Upon Senior Securities 7 Item 4: Removed and Reserved 7 Item 5: Other Information 7 Item 6: Exhibits 8 INDEX TO CONSOLIDATED FINANCIAL STATEMENTS Page Financial Statements (Unaudited) Consolidated Balance Sheets as of June 30, 2011and December 31, 2010 F-2 Consolidated Statements of Operations for the three months ended June 30, 2011 and 2010 F-3 Consolidated Statements of Operations for the six months ended June 30, 2011 and 2010 F-4 Consolidated Statement of Stockholders’ Deficiencyfor the three monthsended June 30, 2011 F-5 Consolidated Statements of Cash Flows for the six months ended June 30, 2011 and 2010 F-6 Notes to Consolidated Financial Statements F-7 - F-25 F- 1 MIT HOLDING, INC. CONSOLIDATED BALANCE SHEETS June30,2011 December31,2010 (Unaudited amd Unreviewed) ASSETS CURRENT ASSETS Cash $ $ Amount due from lender received January 24,2011 (Note F) Accounts receivable, net of allowance for doubtful accounts of $528,967 and $508,719 respectively Inventories Employee advances Prepaid expenses Total current assets PROPERTY AND EQUIPMENT, net of accumulateddepreciation of $157,923 and $123,373, respectively OTHER ASSETS Contract valuation and notes receivable Non-compete agreement, net of accumulated amortization of $127,926 and $97,929, respectively Total other assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' DEFICIENCY CURRENT LIABILITIES Accounts payable and accrued expenses $ $ Current portion of debt Total current liabilities LONG-TERM DEBT Common stock subject to mandatory redemption 5,000,000 shares issued second quarter 2011 Estimated liability for equity-based financial instrumentswith characteristics of liabilities: Series A Convertible Preferred Stock (1,796.73 and 1,896.73shares issued and outstanding at June 30, 2011 and December 31, 2009, respectively) Warrants TOTAL LIABILITIES STOCKHOLDERS' DEFICIENCY Preferred stock, $0.000001 par value; 5,000,000 shares authorized, 1,796.73 and 1,896.73 shares issued and outstanding at June 30, 2011 and December 31, 2009, respectively (included in liabilities) - - Common stock, $0.000001 par value; 250,000,000 shares authorized, 57,296,571 and 52,254,571 shares issued and outstanding at June 30, 2011 and December 31, 2010, respectively 52 52 Additional paid-in capital Accumulated deficit ) ) Total stockholders' (deficiency) ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIENCY $ $ The accompanying notes are an integral part of these statements. F- 2 MIT HOLDING, INC. CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE THREE MONTHS ENDED JUNE 30, 2 (UNAUDITED AND UNREVIEWED) June30,2011 June30,2010 Revenue Sales and services rendered $ $ Cost of medical supplies Gross profit Operating Expenses Salaries and payroll cost Selling, general and administrative Provision for doubtful accounts - Depreciation and amortization Total operating expenses Income (loss) from operations ) Other income (expense): Income (expense) from revaluation of equity-based financial instruments with characteristics of liabilities at fair values (as restated for 2009- note O) ) Interest expense ) ) Total other income (expense) ) Income (loss) before provision for income taxes ) Provision for income taxes - - Net income (loss) ) Increase in cumulative dividends payable on Series A Preferred Stock (as restated for 2009- Note O) ) ) Net income (loss) attributable to common stockholders $ ) $ ) Net income (loss) per common share: Basic and diluted $ ) $ ) Weighted average number of common shares outstanding: Basic and diluted The accompanying notes are an integral part of these statements. F- 3 MIT HOLDING, INC. CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE SIX MONTHS ENDED JUNE 30, 2 (UNAUDITED AND UNREVIEWED) June30,2011 June30,2010 Revenue Sales and services rendered $ $ Cost of medical supplies Gross profit Operating Expenses Salaries and payroll cost Selling, general and administrative Provision for doubtful accounts - Depreciation and amortization Total operating expenses Income (loss) from operations Other income (expense): Income (expense) from revaluation of equity-based financial instruments with characteristics of liabilities at fair values (as restated for 2009- note O) ) ) Interest expense ) ) Total other income (expense) ) ) Income (loss) before provision for income taxes Provision for income taxes - - Net income (loss) ) Increase in cumulative dividends payable on Series A Preferred Stock (as restated for 2009- Note O) Net income (loss) attributable to common stockholders $ ) $ ) Net income (loss) per common share: Basic and diluted $ ) $ ) Weighted average number of common shares outstanding: Basic and diluted The accompanying notes are an integral part of these statements. F- 4 MIT HOLDING, INC. CONSOLIDATEDSTATEMENT OF STOCKHOLDERS’ DEFICIENCY FOR THE SIX MONTHS ENDED JUNE, 2010 (UNAUDITED AND UNREVIEWED) Common Stock, $.000001 par value Additional Paid-in Accumulated Total Stockholders’ Shares Amount Capital Deficit (Deficiency) Balance at December 31, 2010 52 $ $ ) $ ) Issuance of common stock for related to Globank Loan - Purchase accounting adjustment for acquisition ofMITRX - - Issuance of stock for compensation - - Net Income for the nine months Ended June 30, 2011 - ) ) Balance at June 30, 2011 $ 52 $ $ ) $ ) The accompanying notes are an integral part of these statements. F- 5 MIT HOLDING, INC. CONSOLIDATEDSTATEMENTS OF CASH FLOWS FOR THE SIX MONTHS ENDED JUNE 30, 2 (UNAUDITED AND UNREVIEWED) June30,2011 June30,2010 OPERATING ACTIVITIES Net income (loss) $ ) $ Adjustments to reconcile net income (loss) to cash provided by (used for) operating activities: Expense(income) from revaluation of equity-based financialinstruments with characteristics of liabilities at fair values (asrestated for 2009 - note O) Depreciation and amortization Issuance of common stock for services - Issuance of stock for acquisition Provision for doubtful accounts - Amount due from lender - Changes in operating assets and liabilities: Receivables Inventories Prepaid expenses ) ) Employee advances Accounts payable and accrued expenses Cash provided by operating activities INVESTING ACTIVITIES Capital expenditures ) - Cash used for investing activities ) - FINANCINGACTIVITIES Repayment of debt ) ) Cash used for financing activities ) ) NETINCREASE (DECREASE) IN CASH ) CASH BALANCE BEGINNING OF PERIOD CASH BALANCE END OF PERIOD $ $ Supplemental Disclosures: Interest paid $ $ Taxes paid $ - $ - Non- cash Financing Activities: Conversion of Accounts Payable to Fixed Rate Term Note due to Cardinal Health $ $ Conversion of Convertible Preferred Stock to Common Stock $ $ - The accompanying notes are an integral part of these statements. F- 6 MIT HOLDING, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS June 30, 2011 (UNAUDITED AND UNREVIEWED) NOTE A – DESCRIPTION OF BUSINESS AND BASIS OF PRESENTATION POLICIES 1. Nature of Operations MIT Holding, Inc., a Delaware corporation, is a holding company. Through three wholly-ownedsubsidiaries, MIT distributes wholesale pharmaceuticals, administers intravenous infusions, operates an ambulatory center where therapies are administered and sells and rents home medical equipment. Medical Infusion Technologies, Inc. was incorporated in November 1991 in the state of Georgia. On July 6, 2006, an agreement and plan of merger was made between MIT Holding, Inc., a Delaware corporation, Medical Infusion Technologies, Inc., and MIT Acquisition A, Inc. By this agreement, MIT Holding, Inc. became the parent company and Medical Infusion Technologies, Inc. and MIT Ambulatory Care Center, Inc., wholly-owned subsidiaries. MIT Holding, Inc. Merger with Convention All Holdings, Inc. Our company was formerly known as Convention All Holdings, Inc. and, on May 2, 2007, we acquired a 100% ownership interest in MIT Holding, Inc. through a merger of MIT Holding, Inc. with and into MIT CVAH Acquisition Corp, a newly formed Delaware corporation and wholly-owned subsidiary, in exchange for 32,886,779 shares of our common stock. Simultaneously with the Merger, the company formerly known as MIT Holding, Inc. changed its name to Medical Infusion Group, Inc., and we changed our name to MIT Holding, Inc. As a result of the Merger, we now own 100% of Medical Infusion Group, Inc., a Delaware corporation, which, in turn, continues to own 100% of the issued and outstanding shares of capital stock of MIT Ambulatory Care Center, Inc., a Georgia corporation ("Ambulatory"), Medical Infusion Technologies, Inc., a Georgia corporation (“Infusion”) and MIT International Distribution, Inc., a Delaware corporation (“MIT International”). 2. Basis of Presentation The accompanying condensed consolidated financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America. 3. Going Concern At June 30, 2011, the Company had negative working capital of $1,570,183.From inception, the Company has incurred an accumulated deficit of $9,540,347.These factors raise substantial doubt as to the Company’s ability to continue as a going concern. F- 7 MIT HOLDING, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS June 30, 2011 (UNAUDITED AND UNREVIEWED) NOTEA– DESCRIPTION OF BUSINESS AND BASIS OF PRESENTATION POLICIES(continued) There can be no assurance that sufficient funds required during the next year or thereafter will be generated from operations or that funds will be available from external sources such as debt or equity financings or other potential sources.The lack of additional capital resulting from the inability to generate cash flow from operations or to raise capital from external sources would force the Company to substantially curtail or cease operations and would, therefore, have a material adverse effect on its business. Furthermore, there can be no assurance that any such required funds, if available, will be available on attractive terms or that they will not have a significant dilutive effect on the Company’s existing stockholders. The accompanying financial statements do not include any adjustments related to the recoverability or classification of asset-carrying amounts or the amounts and classification of liabilities that may result should the Company be unable to continue as a going concern. F- 8 MIT HOLDING, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS June 30, 2011 (UNAUDITED AND UNREVIEWED) NOTE B – INTERIM FINANCIAL STATEMENTS The unaudited condensed consolidated financial statements as of June 30, 2011 and for the three months and six months ended June 30, 2011 and 2010 have been prepared in accordance with accounting principles generally accepted in the United States for interim financial information and with instructions to Form 10 - Q. In the opinion of management, the unaudited condensed consolidated financial statements have been prepared on the same basis as the annual consolidated financial statements and reflect all adjustments, which include only normal recurring adjustments, necessary to present fairly the financial position as of June 30, 2011 and the results of operations and cash flows for the three months and six months ended June 30, 2011 and 2010. The financial data and other information disclosed in these notes to the interim financial statements related to these periods are unaudited. The results for the three month period ended June 30, 2011 is not necessarily indicative of the results to be expected for any subsequent quarter of the entire year ending December 31, 2011. The balance sheet at December 31, 2010 has been derived from the audited consolidated financial statements at that date. Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States have been condensed or omitted pursuant to the Securities and Exchange Commission’s rules and regulations. These unaudited condensed consolidated financial statements should be read in conjunction with our audited consolidated financial statements and notes thereto for the year ended December 31, 2010 included in our Form 10–K filed April 19, 2011. NOTE C – SUMMARY OF SIGNIFICANT ACCOUNTINGPOLICIES 1.Principles of Consolidation The accompanying consolidated financial statements have beenprepared in accordance with accounting principles generally accepted in the United States of America (“GAAP”). The accompanying consolidated financial statements include the accounts of MIT Holding, Inc.and Medical Infusion Technologies, Inc. and MIT Ambulatory Care Center, Inc., wholly-owned subsidiaries. All significant inter-company transactions and balances have been eliminatedin consolidation. 2.Use of Estimates The preparation of financial statements in conformity with generally accepted accounting principles in the United States requires management to make estimates and assumptions that affect the reported amounts of assets andliabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. F- 9 MIT HOLDING, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS June 30, 2011 (UNAUDITED AND UNREVIEWED) NOTE C – SUMMARY OF SIGNIFICANT ACCOUNTINGPOLICIES (continued) 3. Cash Equivalents Investments having an original maturity of 90 days or less that are readily convertible into cash are considered cash equivalents. The Company had no cash equivalents as of June 30, 2011. 4. Fair Value of Financial Instruments The Company’s financial instruments consist of cash and cash equivalents, accounts receivable, net, accounts payable and accrued expenses, and debt.The fair value of these financial instruments approximate their carrying amounts reported in the balance sheets due to the short term maturity of these instruments or based upon market quotations or quotations of instruments with similar interest rates and similar maturities. 5. Accounts Receivable, Net of Allowance for Doubtful Accounts The Company derives most of its revenue from contracts with third party payors such as insurancecompanies and Medicare and Medicaid programs.Its billings are often settled lower by such payors.Anallowance for doubtful accounts is established and recorded based on historical experience and the aging of the related accounts receivable. 6. Inventories Inventories are stated at the lower of cost (first-in, first-out) or market (net realizable value). They consist mainly of pharmaceutical supplies and medical equipment. 7. Property and Equipment Property and equipment are stated at cost and are depreciated principally on methods and at rates designed to amortize their costs over their estimated useful lives. The estimated service lives of property and equipment are principally as follows: Furniture and fixtures 5- 7 years Computer equipment 3- 7 years Vehicles 5- 7 years F- 10 MIT HOLDING, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS June 30, 2011 (UNAUDITED AND UNREVIEWED) NOTE C – SUMMARY OF SIGNIFICANT ACCOUNTINGPOLICIES (continued) Repairs and maintenance are expensed as incurred. Expenditures that increase the value or productive capacity of assets are capitalized. 8. Long-Lived Assets Property and equipment and other long-lived assets, including non-compete agreements, are evaluated for impairment whenever events or conditions indicate that the carrying value of an asset may not be recoverable, but not less than annually.If the sum of undiscounted cash flows is less than the carrying value of the related asset or group of assets, a loss is recognized for the difference between the fair value and carrying value of the asset or group of assets. 9. Revenue Recognition Sales and services rendered are recorded when products and services are delivered to the customers. Provision for discounts, estimated returns and allowances, and other adjustments are provided for in the same period the related sales are recorded. In instances where products are configured to customer requirements, revenue is recorded upon the successful completion of the Company’s final test procedures. 10. Stock-Based Compensation Stock-based compensation is accounted for at fair value in accordance with Accounting Standards Codification (“ASC”) 718, “Compensation- Stock Compensation”. In addition to requiring supplemental disclosures, ASC 718, Compensation – Stock Compensation, addresses the accounting for share-based payment transactions in which a company receives goods in exchange for (a) equity instruments of the company or (b) liabilities that are based on the fair value of the company’s equity instruments or that may be settled by the issuance of such equity instruments.FASB ASC 718 focuses primarily on accounting for transactions in which a company obtains employee services in share-based payment transactions. References to the issuances of restricted stock refer to stock of a public company issued in private placement transactions to individuals who are eligible to sell all or some of their shares of restricted Common Stock pursuant to Rule 144 promulgated under the Securities Act of 1933 (“Rule 144”), subject to certain limitations.In general, pursuant to Rule 144, a stockholder who is not an affiliate and has satisfied a six-month holding period may sell all of his restricted stock without restriction, provided that the Company has current information publicly available.Rule 144 also permits, under certain circumstances, the sale of restricted stock, without any limitations, by a non-affiliate of the Company that has satisfied a one-year holding period. F- 11 MIT HOLDING, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS June 30, 2011 (UNAUDITED AND UNREVIEWED) NOTE C – SUMMARY OF SIGNIFICANT ACCOUNTINGPOLICIES (continued) 11.Advertising Costs Advertising costs are expensed as incurred. Advertising expense totaled $ xxxx for the six months endedJune 30, 2011 and $ xxxxx for the six months endedJune 30, 2010. 12.Income Taxes Deferred income taxes are recognized for temporary differences between the tax bases of assets and liabilities and their reported amounts in the financial statements by applying enacted statutory tax rates expected to apply in the years in which these temporary differences are expected to be recovered or settled.Deferred tax assets are reduced by a valuation allowance when, in the opinion of management, it is not more likely than not that some portion or all of the deferred tax assets will be realized.Current income taxes are provided for in accordance with the laws of the relevant taxing authorities. 13. Net Income (Loss) per Common Share Basic net income (loss) per common share is computed on the basis of the weighted average number of common shares outstanding during the period. Diluted net income (loss) per common share is computed on the basis of the weighted average number of common shares and dilutive securities (such as warrants and convertible securities) outstanding.Dilutive securities having an anti-dilutive effect on diluted net income (loss) per share are excluded from the calculation. For the six months ended June 30, 2011 and 2009, diluted weighted average number of common shares outstanding exclude 3,593,460 (2009 : 3,793,460) shares issuable on conversion of Series A Preferred Stock, 600,000 shares issuable on exercise of outstanding stock options and 8,418,780 shares issuable on exercise of outstanding warrants. F- 12 MIT HOLDING, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS June 30, 2011 (UNAUDITED AND UNREVIEWED) NOTE C – SUMMARY OF SIGNIFICANT ACCOUNTINGPOLICIES (continued) 14. Reclassifications Certain prior period amounts have been reclassified to conform to the current period presentation. 15. Recent Accounting Pronouncements Certain accounting pronouncements have been issued by FASB and other standard setting organizations which are not yet effective and have not yet been adopted by the Company.The impact on the Company’s consolidated financial position and results of operations from adoption of these standards is not expected to be material. NOTE D – ACCOUNTS RECEIVABLE Accounts receivable consist of: June30, December31, Ambulatory care $ $ Infusions Durable medical equipment MITRX Wholesale - - Total Allowance for doubtful accounts ) ) Net $ $ The allowance for doubtful accounts changed as follows: Six months ended June 30, 2011 Six months ended June Balance, beginning of year $ $ Provision for doubtful accounts resulting frorm acquisition of MITRX - Provision for doubtful accounts Writeoffs ) ) Balance, end of period $ $ F- 13 MIT HOLDING, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS June 30, 2011 (UNAUDITED AND UNREVIEWED) NOTE E – INVENTORIES Inventories consist of: June30,2011 December31,2010 Ambulatory care $ $ Infusions Durable medical equipment MITRX Total $ $ NOTE F – NON-COMPETE AGREEMENT Non-compete agreement consists of: June30,2011 December31,2010 Consideration to seller of Infusion and Ambulatory (and Company's chief operating officer) attributable to non-compete agreement executed May 10, 2005 $ $ Accumulated amortization ) ) Total $ $ The non-compete agreement is being amortized over the estimated remaining period of the agreement (see Note N). F- 14 MIT HOLDING, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS June 30, 2011 (UNAUDITED AND UNREVIEWED) NOTE G – DEBT TheCompany’sdebtisasfollows: June30, December31, Globank Corp., interest at 14.9% payable monthly commencing January 1, 2001(interest at 60% in 2009 and 2010), due in monthly installments of $1,000 from February 1, 2011 to December 1, 2013 and a balloon payment of $1,002,727 on January 1, 2014, secured by Company assets and guaranties of the Company’s chief executive officer and the Company’s three subsidiaries (less unamortized debt discounts of $410,000 and $0, respectively) MIT’s newly elected Co-Chairman and Co-President, Walter H.C. Drakeford (“Drakeford”) whom is also the Company’s new Chief Financial Officer, Secretary and Director has had a professionalrelationship with a financing entity in which the president of Globank is involved in. $ $ The Coastal Bank - installment loan, interest at 10%, initially due September 28, 2008, now informally due in monthly installments of principal and interest of $10,000 through April 20, 2011, secured by Company assets and guaranty of the Company’s Chief Executive Officer. - Long term payables due to Smith Drug and Amerisource. These obligations were incurred by the former companies that combined to create MITRX in January of 2011. Suntrust Bank Fixed Rate Term Note, interestat 10%, due in monthly installments of principal and interest of $7,798 through April 10, 2014, secured by guaranty of the Company’s Chief Executive Officer Note for legal fees, Total Current portion of debt Long – term debt $ $ - Maturities of debt at June 30, 2011 are as follows: Years ending June 30, Amount $ $ F- 15 MIT HOLDING, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS June 30, 2011 (UNAUDITED AND UNREVIEWED) NOTE H – ESTIMATED LIABILITY FOR EQUITY-BASED FINANCIAL INSTRUMENTS WITH CHARACTERISTICS OF LIABILITIES Effective January 1, 2009, in accordance with EITF Issue No. 07-05, “Determining Whether an Instrument (or Embedded Feature) is indexed to an Entity’s Own Stock”, the Company reclassified the fair values at January 1, 2009 of the outstanding Series A Convertible Preferred Stock and warrants from the private placement of the units which closed May 31, 2007 from stockholders’ equity to liabilities, as follows: Common Shares Fair Equivalent Value Series A Convertible Preferred Stock $ Warrants Total financial instruments $ Since at January 1, 2009 the carrying value of the outstanding financial instruments was $2,871,316, the Company recognized a cumulative effect adjustment resulting from a change in accounting principle of $2,537,514. Accordingly, the accumulated deficit balance at December 31, 2008 was decreased from $9,899,884 to $7,362,370, as adjusted, on January 1, 2009. The characteristics which require classification of the Series A Preferred Stock and warrants as liabilities are the Company’s obligations to reduce the conversion price of the Series A Preferred Stock and the exercise price of the warrants in the event that the Company sells, grants, or issues any nonexcluded shares, options, warrants, or any convertible instrument at a price below the $0.50 current conversion price of the Series A Preferred Stock. As a result, the Company remeasures the fair values of these financial instruments each quarter, adjusts the liability balances, and reflects changes in operations as “income (expense) from revaluation of equity-based financial instruments with characteristics of liabilities at fair values”. F- 16 MIT HOLDING, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS June 30, 2011 (UNAUDITED AND UNREVIEWED) NOTE H –ESTIMATED LIABILITY FOR EQUITY-BASED FINANCIAL INSTRUMENTS WITH CHARACTERISTICS OF LIABILITIES (continued) The fair values of the financial instruments consisted of: June 30, 2011 December 31,2010 Common Common Shares Fair Shares Fair Equivalent Value Equivalent Value Series A Convertible Preferred Stock $ $ Warrants Total financial instruments $ Below is a reconciliation of the change in the fair values of the financial instruments from January 1, 2009 through June 30, 2011: Common Shares Fair Equivalent Value Balance, January 1, 2009 $ Revaluation credited to operations - ) Balance, March 31, 2009 Revaluation charged to operations - Balance, June 30, 2009 Revaluation credited to operations - ) Balance, September 30, 2009 Revaluation credited to operations - ) Balance December 31, 2009 Revaluation chargedto operations Balance March 31, 2010 Revaluation credited to operations - ) Balance June 30, 2010 Conversion of Series A Convertible Preferred Stock ) Revaluation credited to operations - ) Balance September 30, 2010 Revaluation credited to operations - Balance, December 31,2010 Revaluation credited to operations Balance, March 31, 2011 Revaluation credited to operations Revaluation credited to operations Balance, June 30, 2011 $ F- 17 MIT HOLDING, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS June 30, 2011 (UNAUDITED AND UNREVIEWED) NOTE I – PREFERRED STOCK The Company is authorized to issue 5,000,000 shares of Preferred Stock, of which 5,000 shares have been designated Series A Preferred Stock, par value $0.000001. As of June 30, 2011, there are 1,796.73 shares of Series A Preferred Stock issued and outstanding. Holders of Series A Preferred Stock are entitled at any time to convert their shares of Series A Preferred Stock into Common Stock, without any further payment Each share of Series A Preferred Stock is initially convertible into 2,000 shares of Common Stock, equivalent to a Conversion Price of $0.50 per share. The number of shares of Common Stock issuable upon conversion of the Series A Preferred Stock is subject to adjustment upon the occurrence of certain events, including, among others, a stock split, reverse stock split or combination of MIT's Common Stock; anissuance of Common Stock or other securities of MIT as a dividend or distribution on the Common Stock; a reclassification, exchange or substitution of the Common Stock; or a capital reorganization of MIT. In the event that MIT issues any additional shares of its Common Stock following the Offering, the Conversion rate will be that number of shares of Common Stock equal to $1,000 divided by the price per share at which MIT issues Common Stock in such offering. At our option, following the effectiveness of a registration statement registering the shares of Common Stock issuable upon the conversion of the Series A Preferred Stock and the exercise of the Warrants, if the price of the Common Stock trades above 300% of the Conversion Price per share during any period of 30 consecutive trading days and the average trading volume is at least 50,000 shares per day, for such 30 day period, each share of Series A Preferred Stock can be automatically converted into Common Stock at the Conversion Rate then in effect. The liquidation preference amount of each share of Series A Preferred Stock is $1,000, or a total of $1,796,730 for the 1,796.73 shares issued and outstanding as of June 30, 2011 (December 31, 2009: $1,896,730 for the $1,896.73 shares issued and outstanding). As part of its private placement of the Units (including the Series A Preferred Stock) which closed May 31, 2007, the Company granted a financial advisor a five-year option to purchase up to 635 units (comprised of 635 shares of Series A Preferred Stock and warrants to purchase up to 1,270,000 shares of common stock at an exercise price of $0.75 per share to August 13, 2012) at a price of $1,000 per Unit. Dividends accrue on the Series A Preferred Stock at the rate of 6% per annum and are cumulative. If and when declared, the Company may pay such dividends in cash or common stock. The cumulative undeclared and unpaid dividends are $361,184 and $295,831 at June 30, 2011 and December 31, 2009, respectively. NOTE J – ISSUANCE OF COMMON STOCK In the first quarter of 2009, the Board of Directors authorized the issuance of a total of 850,000 shares of common stock to Board Members and key employees valued at a price of $0.03 per share, or $25,500 total. In the fourth quarter of 2009, the Board of Directors authorized the issuance of 2,139,937 shares of common stock to Board Members valued at prices ranging from $0.04 per share to $0.76 per share, or $148,352 total. The Company included the $173,582 estimated fair value of the shares in selling, general and administrative expenses in the statement of operations for the year ended December 31, 2009 and increased common stock and additional paid-in capital by the same amount. F- 18 MIT HOLDING, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS June 30, 2011 (UNAUDITED AND UNREVIEWED) NOTE J – ISSUANCE OF COMMON STOCK (continued) In the first quarter of 2010, the Board of Directors authorized the issuance of a total of 320,000 shares of common stock to Board Members and key employees valued at a price of $0.04 per share, or $12,400 total. The Company included the $12,400 in selling, general and administrative expenses in the accompanying statement of operations for the six months ended June 30, 2011 and increased common stock and additional paid-in capital by the same amount. In the third quarter of 2010, a holder of Series A Convertible Preferred Stock elected to convert 100 shares owned into 200,000 Shares of Common Stock. NOTE K – STOCK OPTIONS AND COMMON STOCK PURCHASE WARRANTS A summary of stock options and warrants activity for the year ended December 31, 2009 and for the six months ended June 30, 2010 follows: CommonSharesEquivalent StockOptions Warrants Outstanding at December 31, 2008 Granted and issued - - Exercised - - Forfeited/expired/cancelled - - Outstanding at December 31, 2009 Granted and issued - - Exercised - - Forfeited/expired/cancelled - - Outstanding at June 30, 2011 F- 19 MIT HOLDING, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS June 30, 2011 (UNAUDITED AND UNREVIEWED) NOTE K – STOCK OPTIONS AND COMMON STOCK PURCHASE WARRANTS (continued) Stock options outstanding at June 30, 2011 and December 31, 2010 are: DateGranted Number Outstanding Number Exercisable Exercise Price Expiration Date May2,2007 $ May2,2012 Totals Common stock purchase warrants outstanding at June 30, 2011 and December 31, 2010 are: DateGranted NumberOutstanding ExercisePrice ExpirationDate May 31, 2007 $ August 13, 2012 July 30, 2007 $ July 30, 2012 Total: NOTE L – INCOME TAXES Expected income tax expense (benefit) computed by applying the United States statutory income tax rate of 34% to pretax income (loss) differs from the Company’s provision for (benefit from) income taxes, as follows: Six months ended June30, Expected income tax expense (benefit) at 34% $ ) $ Non-deductible stock-based compensation - Non-deductible expense (non-taxable income) from revaluation of equity-based financial instruments with characteristics of liabilities at fair values ) Change in valuation allowance ) Provision for income taxes $ - $ - F- 20 MIT HOLDING, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS June 30, 2011 (UNAUDITED AND UNREVIEWED) NOTE L – INCOME TAXES (continued) The components of net deferred income tax assets are as follows: June30,2011 December31,2010 Allowance for doubtful accounts $ $ Net operating loss carryforward Total Less valuation allowance ) ) Net deferred income tax assets $ - $ - Based on management’s present assessment, the Company has not yet determined it to be more likely than not that a deferred income tax asset of up to $1,308,074 attributable to the future utilization of the net operating loss carryforwards and other timing differences of approximately $3,847,276 as of June 30, 2011 will be realized. Accordingly, the Company has maintained its 100% allowance against the deferred tax asset in the financial statements at June 30, 2011. The Company will continue to review this valuation allowance and make adjustments as appropriate. The $3,394,382 net operating loss carryforward expires $1,743,693 in year 2028, $983,226 in year 2029 and $667,463 in year 2030. NOTE M – OPERATING SEGMENTS The Company has four principal operating segments, which are as follows: · Medical Infusion Technologies-“MIT” · MIT International / Provector · Durable Medical Equipment - “DME” · MIT Ambulatory Care Center -“Ambulatory Care” “MIT” is a provider of intravenous therapies to patients at their home, at a designated facility. MIT’s primary product lines are centered upon infusion therapy. “International / Provector” is the division responsible for the marketing and distribution of Provector on a worldwide basis for international sales only. F- 21 MIT HOLDING, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS June 30, 2011 (UNAUDITED AND UNREVIEWED) NOTE M – OPERATING SEGMENTS (continued) “DME” carries a variety of durable medical equipment and supplies. “Ambulatory Care” administers the intravenous therapies to patients in the Company’s facility. “MITRX” provides pharmacy services to Long Term Care facilities throughout South Carolina as well as “mail order Prescriptions” to mail order customer. The following tables show the summarized financial information of the Company’s reportable segments at June 30, 2011 and 2010 and for the six months then ended: Medical Infusion - MIT International/ Provector Ambulatory Care DME MITRX Combined Revenue $ $ - $ Income (loss) from operations ) ) ) Depreciation and amortization - - - Assets $ - $ $ $ Revenue $ $ - $ $ - $ Income (loss) from operations ) - Depreciation and amortization - Assets $ $ - $ $ - $ F- 22 MIT HOLDING, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS June 30, 2011 (UNAUDITED AND UNREVIEWED) NOTE N - COMMITMENTS AND CONTINGENCIES Employment Agreements Pursuant to an Employment Agreement with the Company’s chief executive officer effective June 30, 2006 and expiring June 30, 2011, the Company is obligated to pay its chief executive officer a salary of $250,000 per year. Pursuant to an Employment Agreement with the Company’s chief operating officer effective May 10, 2005, as amended March 14, 2006, April 1, 2006, December 20, 2006, and June 7, 2007, the Company was obligated to pay its chief operating officer a salary of approximately$117,000 per year through May 10, 2010 and on May 10, 2010, cash or common stock, at the option of the Company, equal to the amount (if any) by which $625,000 exceeds the sum of ( i ) the market value of the remainder of the 312,500 unsold shares issued to her on June 7, 2007 and ( ii) the proceeds, if any, received by her from the sale of any of the 312,500 shares.As part of the agreement, the Company’s chief operating officer has agreed not to compete with the Company for a period of three years after the sales of any shares of the Company. This agreement has been verbally extended and amended to defer the $625,000 common stock market value contingent liability ofthe Company until 2012 Pursuant to an Employment Agreement with theCompany’s pharmacist in charge effective May 10, 2005, as amended March 14, 2006, April 1, 2006, December 20, 2006, and June 7, 2007, the Company was obligated to pay its pharmacist in charge a salary of approximately$40,000 per year through May 10, 2010 and, on May 10, 2010, cash or common stock, at the option of the Company, equal to the amount (if any) by which $500,000 exceeds the sum of ( i ) the market value of the remainder of the 250,000 unsold sharesissued to him on June 7, 2007 and ( ii) the proceeds, if any, received by him from the sale of any of the 250,000 shares.As part of the agreement, the pharmacist in charge agreed not to compete with the Company for a period of three years after the sales of any shares of the Company.This agreement has been verbally extended and amended to defer the $500,000 common stock market value contingent liability ofthe Company until 2012. Lease Agreements The following are the key terms of MIT’s lease agreements: The lease on the facility located at 115B Echols St., Savannah, GA was entered into January 1, 2007 is on a month to month lease basis. The rent is $4,180 per month. This lease is personally guaranteed by William C. Parker, Chairman of the Board. MIT leases two suites in the facility located at 37 W. Fairmont Avenue, Savannah, GA. The leases for Suites 202 and 204 each commenced November 1, 2004 and are now on a month to month lease basis. The monthly rent on Suite 202 is $1,360, and the monthly rent on Suite 204 is $1,123. This lease was amended on September 6, 2008 to include Suite 206 at a monthly rent of $1,158 per month ending on November 30, 2009. This lease is personally guaranteed by William C. Parker. F- 23 MIT HOLDING, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS 30, 2011 (UNAUDITED AND UNREVIEWED) NOTE N - COMMITMENTS AND CONTINGENCIES (continued) Rent expense incurred under the aforementioned leases totaled $23,694 and $23,465 for the three months ended and $47,182 and $39,490 for the six months ended June 30, 2011 and 2010, respectively. Stock-Based Compensation Plan On June 7, 2007 the Board of Directors approved the 2007 Stock Incentive Plan (the "Plan") covering 5,000,000 shares. The shareholders subsequently approved the Plan. The shares underlying the Plan are restricted. The Plan is identical to MIT’s 2006 Stock Incentive Plan (which was adopted by Medical Infusion Group, Inc. (the former MIT Holding, Inc.) prior to the Merger) in all material respects, other than that the 2006 Stock Incentive Plan covers 7,000,000 shares. All awards under the 2006 Stock Incentive Plan were exchanged for awards under the Plan effective upon the Company’s May 2, 2007 merger with Medical Infusion Group, Inc. The Plan is intended to benefit the stockholders of the Company by providing a means to attract, retain and reward individuals who can and do contribute to the longer-term financial success of the Company. Further, the recipients of stock-based awards under the Plan should identify their success with that of the Company's shareholders and therefore will be encouraged to increase their proprietary interest in the Company. The Compensation Committee administers the Plan. F- 24 MIT HOLDING, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS June 30, 2011 (UNAUDITED AND UNREVIEWED) NOTE O – SUBSEQUENT EVENTS On August 17, 2011,30,964,240 common shares were issued by the company that relate to the following items.26,860,000 shares were issued relating to the acquisition of Palmetto Long Term Care Pharmacy, Inc.and National Direct Home Pharmacy, LLCon February 4, 2011. 700,000 shares were issued to directors of the company as compensation for services provided. 3,404.240 shares were issued to the President of the company as compensation for services provided to the company. F- 25 ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS The statements contained in this 10Q, are not purely historical statements, but rather include what we believe are forward-looking statements. The forward-looking statements are based on factors set forth in the following discussion. Our actual results could differ materially from results anticipated in these forward-looking statements. All forward-looking statements included in this document are based on information available to us on the date hereof, and we assume no obligation to update any such forward-looking statements. Overview Through its subsidiaries, MIT prepares intravenous medication for home infusion by the patient, operates an ambulatory center where intravenous infusions are administered and sells and rents home medical equipment. MIT is based in Savannah, Georgia and operates an ambulatory care center in that area.Although all of the Company’s revenues in 2010 have been derived from providing intravenous therapies and renting home medical equipment in the Savannah area, the Company is developing ProVector© BTi , to kill mosquitoes in the fight to reduce malaria, dengue fever and other infectious diseases transmitted by them. The Company is seeking a grant to fund the production and distribution of the product. In connection with its attempt to obtain this grant, the Company is in discussions with a not-for-profit organization to obtain the grants necessary to be able to deliver Provector to countries in need.However, there is no assurance that funding will be received. If sufficient funding is received, the Company will pursue world wide sales of this malaria fighting productThe Company is also providing technical information to foreign governments which are interested in pursuing the Provector as well. Critical Accounting Policies Management's discussion and analysis of our financial condition and results of operations are based on our consolidated financial statements, which have been prepared in accordance with accounting principles generally accepted in the United States. The preparation of these financial statements requires management to make estimates and judgments that affect the reported amounts of assets, liabilities, revenues and expenses, and related disclosure of contingent assets and liabilities. On an ongoing basis, management evaluates its estimates, including those related to revenue recognition, impairment of long-lived assets, including finite lived intangible assets, accrued liabilities and certain expenses. We base our estimates on historical experience and on various other assumptions that we believe to be reasonable under the circumstances, the results of which form the basis for making judgments about the carrying values of assets and liabilities that are not readily apparent from other sources. Actual results may differ materially from these estimates under different assumptions or conditions. Our significant accounting policies are summarized in Note A to our financial statements for the six months ended June 30, 2011. We believe the following critical accounting policies affect our more significant judgments and estimates used in the preparation of our consolidated financial statements: Inventories Inventories are stated at the lower of cost (first-in, first-out) or market (net realizable value). They consist mainly of pharmaceutical supplies and medical equipment. Revenue Recognition Sales and services are recorded when products are delivered to the customers. Provision for discounts, estimated returns and allowances, and other adjustments are provided for in the same period the related sales are recorded. In instances where products are configured to customer requirements, revenue is recorded upon the successful completion of the Company’s final test procedures.Beginning in the fourth quarter of 2008, the Company began using “mail order drugs” for some expensive drugs to reduce the need for cash in providing certain therapies.In this plan, drugs are shipped to MIT prepaid by the respective insurance companies.The company recognizes revenue for the efforts of pharmacy personnel in formulation and for nurses in the administration of the drugs to our patients as well as supplies used and no revenue or costs associated with the drugs is recorded. This has caused a reduction in revenue and cost of sales and creating an increase in margins. 1 Advertising Cost Advertising costs are expensed as incurred. Estimates Preparing the Company’s financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. Recent Accounting Pronouncements The impact on the Company’s financial position and results of operations from accounting pronouncements which went effective and were adopted by the Company in the periods presented was not material.The future impact of accounting pronouncements issued by the FASB and other standard setting organizations which are not yet effective and have not yet been adopted by the Company are not expected to be material. Results of Operations Comparison of six months ended June 30, 2011 to six months ended June 30, 2010. Revenues Consolidated revenues for the six months ended June 30, 2011 were $11,578,146 as compared $3,411,714 for the six months ended June 30, 2010, representing an increase of $8,166,431 representing new revenue from MITRX and a decrease in revenues of $206,684 to $3,205,030 from the prior period. Consolidated cost of sales for thesix months ended June 30, 2011were $8,419,338 or 72.7% of sales as compared to cost of sales for the previous period ended June 30, 2010 of $1,395,664 or 40.9% of sales. This resulted in a gross profit for the period of $3,158,808 or 27.3% as compared to gross profit for the same period in 2010 of $2,016,051 or 59.1%. The increase in gross profit of $1,142,757 for the six months ended June 30, 2011 is due to gross profit of $1,524,722 for MITRX offset by a decrease in gross profit of $381,965 from prior operations. The difference in gross margin as a % of Sales is a result of profit margins in MITRX being substantially lower than that for the prior operations. Consolidated revenues for the three months ended June 30, 2011 were $6,494,094 as compared to $1,734,579 for the three months ended June 30, 2010, representing an increase of $4,759,515 consisting of $4,788,465 in revenues attributable to MITRX and a decrease in revenues of $28,949 from $1,077,134 in 2010 to $1,016,570 for the same period in 2011.Consolidated cost of sales for the three months ended June 30, 2011 were $4,641,895 or 71.5% of sales as compared to cost of sales for the previous period ended June 30, 2010 of $687,026 or 39.6% of sales. This resulted in a gross profit for the three month period of $1,852,199 or 28.5% as compared to gross profit for the same period in 2010 of $1,047,553 or 60.4%. The gross profit for MITRX operations $895,311 or 18.7% while profit from prior operations was $956,887 of 56.1% The increase in consolidated revenues for the period reflects the addition of MITRX revenues of $4,788,465 and $8,373,116 of new revenue for the company in 2011 for the three months and six months ended June 30, 2011, respectively. Continued use of mail order drugs led to little change in sales volume with a continued decrease in cost of sales.The company has not participated in the Wholesale market in recent periods. The company does not anticipate any significant activity in Wholesale in future periods until such times as sufficient operating funds are realized. The lack of operating funds and reduced profit margins in the sale of IVIG has caused the Company to cease its efforts in wholesale sales of pharmaceutical products, both domestically and internationally, and focus more on the medical infusion and ambulatory care operations at its remaining location in Savannah, Georgia.The Company anticipates that it will reenter the wholesale distribution business if it obtains sufficient operating funds and believes that satisfactory profit margins can be achieved, of which there can be no assurance. 2 The Company has four principal operating segments, which are as follows: · Medical Infusion Technologies-“MIT” · MIT International-International / Provector · Medical Infusion Tech,DME-“DME” · MIT Ambulatory Care Center-“Ambulatory Care” “MIT” is a provider of intravenous therapies to patients at their home, at a designated facility, or at the Company’s office facilities. MIT’s primary product lines are centered upon infusion therapy. “International / Provector” is the division responsible for the marketing and distribution of Provector on a worldwide basis for international sales only “DME” carries the gamut of durable medical equipment and supplies. “Ambulatory Care” administers the intravenous therapies to patients in the Savannah Clinic. “MITRX” provides pharmacy services to Long Term Care facilities throughout South Carolina as well as “mail order prescriptions” to mail order customers. The following tables show the operations of the Company’s reportable segments: For the Six months ended June 30, Medical Infusion - MIT International/ Provector Ambulatory Care DME MITRX Combined Revenue $ $ - $ Income (loss) from operations ) ) ) Depreciation and amortization - - - Assets $ - $ $ $ Revenue $ $ - $ $ $ Income (loss) from operations ) Depreciation and amortization - - - Assets $ $ - $ $ $ 3 Operating Expenses ●
